Cardamons, J. (dissenting).
Petitioner has properly instituted an article 78 proceeding to review what he contends is *59arbitrary and capricious official action taken by respondent Dr. Murphy against him. Freedom from the need for drugs is the underlying purpose of the governmental program. Such is not disputed. Neither is the medical course followed to achieve this goal—high or low methadone dosage—at issue here. The question is whether petitioner as a recipient of medical help for drug abuse is protected from an alteration of his twice weekly methadone pickup schedule caused by an arbitrary and capricious directive made in contravention of the controlling governmental regulations. In my view he is entitled to such protection.
The majority hold that the State regulations do not grant petitioner any right to continue his twice weekly schedule for obtaining his medication even if respondents fail to justify the increase in frequency of pickups in accordance with the regulations. This holding is based upon the fact that implicit throughout the regulations is the recognition that methadone is a dangerous addictive drug, that its use and distribution must be carefully controlled, that participation in the program is voluntary and that the provider is given great discretion in administering the program. The majority also hold that the regulations confer no right upon a voluntary recipient who it believes enters the program on a "take-it-or-leave-it basis”. Therefore, the majority implicitly conclude that devoid of rights the recipient is remediless against the provider’s actions. I am unable to agree with this conclusion and must dissent from it.
Petitioner here was granted the privilege of obtaining methadone on a twice-a-week schedule pursuant to the applicable regulations enacted under the authority of the Mental Hygiene Law (Mental Hygiene Law, § 81.09, subd [q]; § 81.38) which specifically prescribe the criteria which shall govern the scheduling of hospital or clinic visitation for methadone patients (14 NYCRR 2021.13 [c]). As a patient admitted to the program for more than two years, petitioner qualified for "no less than two clinic visits per week for ingestion of methadone under observation; no more than three take-home doses at any time and no more than a total of five take-home doses weekly” (14 NYCRR 2021.13 [c] [1] [iii]). Petitioner was placed upon such a schedule immediately upon his entry into the Sisters Hospital program because, as a long-time methadone patient in another facility, it was determined that he qualified for this benefit. That privilege once granted may only be withdrawn, *60however, within the guidelines set forth in the regulations. It is petitioner’s claim, with which I agree, that his privilege was improperly and arbitrarily withdrawn outside the parameters of the discretion vested in the director.
Concededly, petitioner’s participation in this program is entirely voluntary. Upon his admission into it he executed the required consent agreement (21 CFR 310.505 [k] [4]) which, in addition to acknowledging that "[e]ventual withdrawal from the use of all drugs * * * is an appropriate treatment goal”, also recognized the discretionary authority of the program director to employ alternate procedures during the course of treatment. Such discretion, however, must be exercised in conformity with the standards established in the regulations. It is clear that the regulations establish the criteria and indicia upon which the administrative officer shall base his determination as to the need or desirability of increased clinic visitation. Contrary to the majority’s conclusion, the discretion accorded the program director while vast, is not completely unfettered.
I dissent further because the program director’s determination to increase methadone pickup without regard to individual petitioner exceeded the discretion granted him under the regulations. Implicit in both the Federal and State regulations is the requirement that the frequency of methadone clinic visits and counseling, as well as the methadone dosage, be adjusted according to the individual medical record and needs of each patient. The Federal regulations set forth examples of individual patient considerations that may justify adjustment of methadone pickup frequency. These include incompatibility of daily attendance at a program facility with gainful employment, education and homemaking, the individual’s rehabilitative progress through active program participation, and the individual’s adherence to program requirements. It requires that prior to reducing visit frequency, "documentation of the patient’s progress and the need for reducing the frequency of visits shall be recorded.” (21 CFR 310.505 [d] [7].) The purpose of the regulation is to ensure that pickup frequency be related to the MMTP patient’s individual record and needs. The same requirement applies equally to increases in pickup frequency. Support for this conclusion is found in the State regulations which impose a consideration of individual patient-related criteria in scheduling of "clinic visits,” without specifying whether the criteria applies to increases or decreases in visit *61frequency (14 NYCRR 2021.13 [c]). This State regulation plainly states that "[scheduling of clinic visits shall be governed by the following criteria” (emphasis added). This mandatory language imposes a nondiscretionary duty upon the program director of individualized consideration on a patient-by-patient basis. Further, under the State regulations the indicia of the need for increasing the frequency of clinic visits include the individual patient’s drug abuse, irregular attendance, violent behavior, urine specimen falsification or improper self-administration of methadone (14 NYCRR 2021.13 [c] [2] [i], [ii]). Such findings as to petitioner do not appear in this record.
While the final decision whether any or all of these factors set forth in the regulations justify adjustment of pickup frequency rests within the discretion of the MMTP director, nontheless, the initial consideration of the impact of the existing or altered pickup schedule upon the individual MMTP patient based on his individual record and need is mandatory. No such finding with respect to petitioner appears in the record, nor, indeed, was such ever made.
The majority states that petitioner did receive personalized consideration, but it offers no specific example of any of those considerations set forth in the regulations (21 CFR 310.505 [d] [7] ). The reference to "personalized consideration” apparently is to petitioner’s discussion on March 19, 1976 with Dr. Murphy. However, this was no more than an attempt by petitioner to complain of his inclusion in the generalized blanket treatment promulgated regarding methadone pickup rescheduling and to request the individualized medical consideration to which he was entitled. At that meeting, Dr. Murphy merely reiterated his previously made decision to impose across-the-board daily pickup requirements on all MMTP patients. This sort of consultation can hardly be said to satisfy the individualized findings requirements of the regulations.
Further, the specific regulations cited by the majority to support their contention that the frequency of visits shall be adjusted merely at the discretion of the director in fact subject the director’s discretion to the individual patient’s needs as ascertained from his clinical record. Thus, 21 CFR 310.505 (d) (8) states that "[mjaintenance treatment using methadone shall be discontinued within 2 years after such treatment is begun unless, based upon clinical judgment recorded in the clinical record for the patient, the patient's status indicates *62that such treatment should be continued for a longer period of time. Any patient continued on methadone for longer than 2 years shall be subject to periodic reconsideration for discontinuance of such treatment” (emphasis supplied). Such plainly confers upon the director the discretion to engage in review of the individual patient’s record, but actual discontinuance is specifically made subject to individualized consideration of the clinical record. The exercise by the director of his discretion must be based upon and find support in the individual petitioner’s clinical record. The regulations plainly do not allow for a reduction of methadone take-home privileges or for an increase of clinical visit frequency on the basis of administrative convenience or the clinical performance of all the patients as averaged from an overview of the records of all recipients.
Finally, the direction of respondent, Dr. Benjamin Murphy (Program Director), is invalid because it exceeds the scope of the authority conferred upon him by the regulations promulgated pursuant to article 81 of the Mental Hygiene Law. Generally courts will not interfere with the exercise of discretion conferred by law upon an administrative officer. Where, however, such discretion is defined and circumscribed, as it is here, it must be exercised within approved formulated standards (cf. Matter of Levine v Whalen, 39 NY2d 510; see, also, Matter of Community Synagogue v Bates, 1 NY2d 445; Matter of Small v Moss, 279 NY 288). To hold, as the majority do, negates the importance of individualized medical treatment, fail to take into account the individual patient’s case history and relegates the dispensation of treatment to an inflexible shuffling of addicts through a bureaucratic procedure. The very nature of the standards presumes a consideration of the individual medical and other factual circumstances of each particular patient. Applying these criteria, it follows that Dr. Murphy’s directive that commencing on April 1, 1976 all patients would go on a daily schedule with a Sunday take-out is overbroad and without support in the regulations. Standing alone, as a policy directive to be applied to all patients without consideration of individual circumstances, the directive constitutes arbitrary action by an administrative officer (cf. Matter of Small v Moss, supra, p 299).
The majority attempt to justify the directive by considering factors which, had the director considered them with respect to this individual petitioner, would have provided a basis for the action taken. The discretion is vested in the medical *63director of this program and not in this court. Accordingly, I dissent and vote to reverse and remit the matter to the medical director for him to exercise his discretion in accordance with the governing regulations.
Moule, J. P., Dillon and Wither, JJ., concur with Simons, J.; Cardamone, J., dissents in an opinion and votes to reverse the judgment and remit matter to the Medical Director.
Judgment affirmed, without costs.